UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:September 30, 2013 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Ticker Symbol: (TDVFX) ANNUAL REPORT September 30, 2013 Towle Deep Value Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance 4 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Report of Independent Registered Public Accounting Firm 18 Supplemental Information 19 Expense Example 23 This report and the financial statements contained herein are provided for the general information of the shareholders of the Towle Deep Value Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.towlefund.com TOWLE & CO. D E E PV A L U EI N V E S T I N G 1-888-998-6953 October 2013 To Our Shareholders: Global economic recovery, tepid inflation, historically low interest rates, and improving investor confidence supported a positive environment for equities over the past year. With this attractive backdrop, the undervalued nature and relatively strong earnings profile of the Fund’s holdings led to outsized returns. The Fund also benefitted from an increase in M&A activity and other strategic actions within the portfolio, triggered by well-capitalized activists or private equity firms seeing unrecognized value. The competitive spirit to uncover the “truth”, to find undiscovered value, resides deeply within the investment community. At Towle & Co., our commitment to research, analyze, and monitor investment candidates is never-ending, a perpetual journey of exploration and discovery. Yet, investment success requires a plan and a process. Our deep value investment process can be simplified into four stages: Friend or Foe Environment, Earnings Power Identification, The Power of Price, and Patience. Friend or Foe Environment Attempting to find the “truth” regarding future global, macro-economic trends is difficult if not impossible. Thus, we constantly ask ourselves: Are the underlying economic and valuation conditions favorable?In our friend or foe analysis, we acknowledge and emphasize the fact that history provides a remarkable record of economic progress. The long term trend is up, way up. And we believe this positive, long term trend will prevail in perpetuity. However, it is imperative to keep a close watch on the investment environment and be alert to positioning the Fund defensively when unfriendly conditions begin to emerge. Earnings Power Identification Fundamentally, corporate earnings drive stock prices up or down. The investment community adores those public companies that produce multi-year, quarter-over-quarter growth in earnings and bids them up. Conversely, our deep value strategy generally invests in firms of a more cyclical nature where earnings are sensitive to economic and industry conditions. A key objective for successful stock selection using this process is to purchase at the inflection point of an earnings improvement, meaning the decline in earnings is over or ready to advance. At the point of purchase, the candidate company will have already met our strict purchase requirements. Unlike the growth investor, deep value practitioners don’t demand consistent, record-breaking earnings. Simply a return to profit margins of the past may be sufficient to reestablish a positive earnings outlook. The Power of Price Successful investors instinctively know when to buy. They’ve developed a knack for buying low, at the right price. To this end, we use a time-tested concept that incorporates a three-year investment horizon called Return on Market Value (ROMV). Here’s how it works: Our earnings per share projection for each company in the Fund, looking out three years from the time of purchase, must meet or exceed a 15% return on our investment. For example, if we purchase a stock at $10 a share, the projected after tax earnings must be at least $1.50 a share on an annual basis by the third year of ownership. Put another way, if we invest in a company with a market value of $1 billion, the projected after tax earnings must be at least $150 million. 1 When viewed like a private business owner, the 15% threshold within three years provides not only a satisfactory potential return on investment but also a cushion or margin of safety should earnings fail to fully reach the 15% hurdle.The stock investor recognizes that the potential 15% return equates to a highly attractive P/E1 of 6.7X, looking out three years. Two key variables drive our Return on Market Value (ROMV) calculation, purchase price and after tax earnings potential. Our research effort for each company converges on eight underlying assumptions that feed the earnings forecast and subsequent three-year sell target. For non-financial firms, the eight assumptions supporting the three-year sell targets are revenue growth, gross profit margin, SG&A2 expenses, debt levels, interest rate on debt, tax rate, number of common shares outstanding, and earnings multiple. A portfolio with 40 positions equates to 320 assumptions. These assumptions are constantly monitored and willingly updated to maintain a current and conservative assessment of the inherent value within the portfolio. During our holding period, specific company-related assumptions may change quite dramatically. In other cases, the assumptions may hold without major alteration. In practice, some stocks are owned beyond the original, three-year projection period. Other positions are sold well in advance of the three-year timeframe. Reasonable assumptions regarding earnings progress combined with prudent pricing set the stage for satisfactory investment results. A bargain purchase price is critical to investment success and the concept of Return on Market Value (ROMV) fortifies our investment process in this effort. Patience Over a hundred years ago, iconic trader and stock market speculator, Jesse L. Livermore, discussed his investment methodology as follows, “And right here let me say one thing: After spending many years in Wall Street and after making and losing millions of dollars, I want to tell you this: It was never my thinking that made the big money for me.It was always my sitting. Got that? My sitting tight!” (Reminiscences of a Stock Market Operator by Edwin LeFevre)Towle & Co.’s three year investment horizon provides a distinct advantage versus the shorter term, one year earnings and stock price forecasts followed by most Wall Street participants. This longer view affords time for companies in the Towle portfolio to adapt and for management teams to bring profitability to a higher level. During the holding period, constant monitoring of each investment takes place, a continuing review of our valuation assumptions. But, the ultimate goal is to be patient and to let our investment thesis unfold naturally. Outlook While valuations are elevated, today’s stock market environment remains favorable. Pedestrian economic growth pushes out the time limits where excesses might develop. At 54 months in duration, the current bull market is well beyond the 39 month average, but economic conditions remain benign with lots of “comfort” data: slow but steady economic growth, modest inflation, low interest rates, continued deleveraging, and high labor force availability. It’s difficult to pinpoint where and when the positive posture for equities might invert. The “sweet spot” could carry on for awhile, a friendly environment. For now, freedom from economic excess seems to prevail. The U.S. annual budget deficit has declined, and most economists expect the Federal Reserve to reduce the size of its balance sheet without duress. For the short term, federal spending and revenue activity may not disrupt the economy. The private sector, including most banks, is in sturdy shape. So, where are the early stages of the next bubble? Many investors now recognize the “sweet spot” conditions inherent in today’s equity markets. Investor confidence is building. From our perspective, many areas of the stock market are over priced. The Rule of 20 (Value Line P/E + Inflation), our favorite valuation measurement, has increased from a low of 11.2 in January 2009 to a more robust 19.5x in September 2013.A reading above 21 suggests caution. 1 P/E, or the price-to-earnings ratio, is an equity valuation measure defined as market price per share divided by annual earnings per share. 2 SG&A, or Selling General and Administrative Expenses, is a term used in accounting that refers to non-production costs reported on an income statement. It is the sum of all direct and indirect selling expenses and all general and administrative expenses of a company. 2 Surely, we do not expect a repeat of the capital creating, easy money advance of 2013 and believe a correction to the stock market’s run-up is likely. Consequently, in lieu of a broad stock market lift, individual stock selection takes on increased importance. Thus, we stay steady, grounded in the fundamentals of deep value investing. Our task is well recognized. We must identify those stocks that possess misunderstood earnings potential and then purchase them at discounted prices. The owners of Towle & Co., their families, and the employees of the firm maintain a significant investment in portfolios combined with or similar to client portfolios, including the Towle Deep Value Fund. Thank you for investing with us and for your continued confidence. J. Ellwood Towle Christopher D Towle Peter J. Lewis, CFA James M. Shields, CFA Wesley R. Tibbetts, CFA Stock fund prices fluctuate and investors may lose principal value. Micro-cap, small-cap and mid-cap stocks involve greater risks, and they can fluctuate in price more than larger company stocks. Foreign investments present additional risk due to currency exchange rate fluctuations, economic developments, political instability, and other factors. The Fund is non-diversified which increases the risk that the value of the Fund could go down because of the poor performance of a single investment. A value oriented investing style may go in and out of favor which may cause the Fund to sometimes underperform other equity fund. Instances of high double-digit returns are extraordinary and may not be repeated. The recent growth rate in the stock market has helped to produce short-term returns for some asset classes that are not typical and may not continue in the future. Because of ongoing market volatility, fund performance may be subject to substantial short-term changes. The views in this shareholder letter were those of the Fund Managers as of the letter’s publication date and may not reflect their views on the date this letter is first distributed or anytime thereafter. These views are intended to assist readers in understanding the Fund’s investment methodology and do not constitute investment advice. 3 Towle Deep Value Fund FUND PERFORMANCE at September 30, 2013 (Unaudited) This graph compares a hypothetical $50,000 investment in the Fund, made at its inception, with a similar investment in the Russell 2000 Value Index.The value of the Russell 2000 Value Index on October 28, 2011 is used as the beginning value on October 31, 2011.Results include reinvestment of all dividends and capital gains. The Russell 2000 Value Index measures the performance of the small-cap value segment of the U.S. equity universe. This Index does not reflect expenses, fees or sales charge, which would lower performance. The Index is unmanaged, not available for investment. Average Annual Total Returns as of September 30, 2013 3 Months 1 Year Since Inception (10/31/11) Towle Deep Value Fund 11.35% 52.55% 24.92% Russell 2000 Value Index 7.59% 27.04% 20.64% The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 99TOWLE. Instances of high double-digit returns are extraordinary and may not be repeated.The recent growth rate in the stock market has helped produce short-term returns for some asset classes that are not typical and may not continue in the future.Because of ongoing market volatility, fund performance may be subject to substantial short-term changes. Gross and net expense ratios for the Fund are 5.13% and 1.20% which are the amounts stated in the current prospectus as of the date of this report. The Fund's advisor has contractually agreed to waive its fees and/or absorb expenses. In the absence of such waivers, the Fund's returns would have been lower.The contractual fee waivers are in effect until January 31, 2014. Returns reflect the reinvestment of distributions made by the Fund, if any. The deduction of taxes that a shareholder would pay on the Fund distribution or the redemption of Fund shares is not reflected in the total returns.Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. 4 Towle Deep Value Fund SCHEDULE OF INVESTMENTS As of September 30, 2013 Number of Shares Value COMMON STOCKS – 88.7% BASIC MATERIALS – 3.6% Ferro Corp.* $ Steel Dynamics, Inc. CONSUMER, CYCLICAL – 22.5% Commercial Vehicle Group, Inc.* Goodyear Tire & Rubber Co.* Hawaiian Holdings, Inc.* Ingram Micro, Inc. - Class A* Jones Group, Inc. Meritor, Inc.* Navistar International Corp.* Titan Machinery, Inc.* CONSUMER, NON-CYCLICAL – 9.2% Chiquita Brands International, Inc.* Dole Food Co., Inc.* PHH Corp.* SUPERVALU, Inc.* ENERGY – 19.6% Cal Dive International, Inc.* Cloud Peak Energy, Inc.* Patterson-UTI Energy, Inc. PBF Energy, Inc. Peabody Energy Corp. Swift Energy Co.* Tesoro Corp. Valero Energy Corp. FINANCIAL – 8.0% Argo Group International Holdings Ltd. CNA Financial Corp. Hanover Insurance Group, Inc. Tower Group International Ltd. INDUSTRIAL – 22.0% Aegean Marine Petroleum Network, Inc. Air Transport Services Group, Inc.* Arkansas Best Corp. Atlas Air Worldwide Holdings, Inc.* Celestica, Inc.* 5 Towle Deep Value Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2013 Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Flextronics International Ltd.* $ General Cable Corp. Sanmina Corp.* Star Bulk Carriers Corp. TECHNOLOGY – 3.8% Unisys Corp.* TOTAL COMMON STOCKS (Cost $29,296,953) Principal Amount SHORT-TERM INVESTMENTS – 10.5% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $4,115,494) TOTAL INVESTMENTS – 99.2% (Cost $33,412,447) Other Assets in Excess of Liabilities – 0.8% TOTAL NET ASSETS – 100.0% $ * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 6 Towle Deep Value Fund SUMMARY OF INVESTMENTS As of September 30, 2013 Security Type/Sector Percent of Total Net Assets Common Stocks Consumer, Cyclical 22.5% Industrial 22.0% Energy 19.6% Consumer, Non-cyclical 9.2% Financial 8.0% Technology 3.8% Basic Materials 3.6% Total Common Stocks 88.7% Short-Term Investments 10.5% Total Investments 99.2% Other Assets in Excess of Liabilities 0.8% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 7 Towle Deep Value Fund STATEMENT OF ASSETS AND LIABILITIES As of September 30, 2013 Assets: Investments, at value (cost $33,412,447) $ Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Advisory fees Auditing fees Transfer agent fees and expenses Shareholder servicing fees (Note 7) Fund accounting fees Administration fees Custody fees Legal fees Trustees' fees and expenses Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income - Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Number of shares issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 8 Towle Deep Value Fund STATEMENT OF OPERATIONS For the Year Ended September 30, 2013 Investment Income: Dividends $ Interest Total investment income Expenses: Advisory fees Transfer agent fees and expenses Administration fees Fund accounting fees Registration fees Auditing fees Custody fees Shareholder servicing fees (Note 7) Chief Compliance Officer fees Legal fees Miscellaneous Shareholder reporting fees Trustees' fees and expenses Offering cost Insurance fees Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment loss ) Realized and Unrealized Gain on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 9 Towle Deep Value Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended September 30, 2013 For the Period October 31, 2011* through September 30, 2012 Increase (Decrease) in Net Assets from: Operations: Net investment income (loss) $ ) $
